Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered August 12, 1992, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 8 years to life and 1 to 3 years, respectively, unanimously affirmed.
Defendant’s request for a lengthier adjournment for the purpose of retaining new counsel and giving further consideration to the People’s plea offer was properly denied by the court as a delaying tactic (People v Smith, 192 AD2d 310, affd *28682 NY2d 731; see, People v Brown, 200 AD2d 435, lv denied 83 NY2d 869).
Defendant’s challenge to the truth of information contained in the search warrant affidavit was insufficient to require a hearing (Franks v Delaware, 438 US 154, 155-156). In any event, even without the information claimed to be false, the affidavit was still based upon probable cause (see, People v Hanlon, 36 NY2d 549, 559), and thus defendant’s request for a hearing was properly denied (Franks v Delaware, supra). Concur—Sullivan, J. P., Ellerin, Wallach, Williams and Mazzarelli, JJ.